                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

KLOOSTERBOER INTERNATIONAL             )
FORWARDING LLC and ALASKA              )
REEFER MANAGEMENT LLC,                 )
                                       )
              Plaintiffs,              )
                                       )
        vs.                            )
                                       )        Case No.: 3:21-cv-00198 (SLG)
UNITED STATES OF AMERICA,              )
U.S. DEPARTMENT OF HOMELAND )
SECURITY, U.S. CUSTOMS AND             )
BORDER PROTECTION, and TROY A. )
MILLER, U.S. Customs and Border        )
Protection Acting Commissioner, in his )
official capacity,                     )
                                       )
              Defendants.              )
                                       )



                ORDER GRANTING EXPEDITED CONSIDERATION

       Upon due consideration of Plaintiffs’ Motion for Expedited Consideration of their

Motion for Temporary Restraining Order and Preliminary Injunction, and good cause being

shown,

       IT IS ORDERED that the motion for expedited consideration is hereby GRANTED.

       Defendants shall have until September 10, 2021 in which to file an opposition, if

any, to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction.

       Plaintiffs shall have until September 14, 2021 in which to file any Reply.


KLOOSTERBOER V. UNITED STATES OF AMERICA, ET AL.                   CASE NO. 3:21-cv-00198 (SLG)
ORDER GRANTING EXPEDITED CONSIDERATION                                             PAGE 1 OF 2
01118855.DOCX
       A telephonic or vidoetelephonic hearing on the motion for injunctive relief shall be

scheduled for on or about September 17, 2021, by separate order.

       Plaintiffs shall promptly serve a copy of this order on Defendants and their

respective general counsel’s office, as well as the US Attorney’s Office for the District of

Alaska, by e-mail and by overnight mail, which shall be deemed good and sufficient service

of this order, and shall file proof of such service, including the time of such service, with

the Court.

       DATED this 3rd day of September, 2021, at Anchorage, Alaska.

                                          /s/ Sharon L. Gleason
                                          Sharon L. Gleason
                                          U.S. District Court Judge




KLOOSTERBOER V. UNITED STATES OF AMERICA, ET AL.                    CASE NO. 3:21-cv-00198 (SLG)
ORDER GRANTING EXPEDITED CONSIDERATION                                              PAGE 2 OF 2
01118855.DOCX
